DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1 and 4 are allowable. The claims are allowable over the “closest” prior art Iida et al. (2018/0214810) (Iida) and Noguchi et al. (US 2009/0011919) (Noguchi).
	Iida teaches a plugged honeycomb structure body having porous partition walls arranged to surround a plurality of cells extending from a first end face to a second end face and forming though channels for a liquid ([0017]-[0018]). 
	However, Iida does not teach or suggest a number per unit area of pores which exist at a surface of the porous partition wall and which have equivalent circle diameters exceeding 3.0 µm is 1400 per mm2 or more, in a pore diameter distribution which indicates a cumulative pore volume of the porous partition wall, with a log pore diameter on a horizontal axis and a log differential pore volume (cm3/g) on a vertical axis, a half-value width of a first peak that includes a maximum value of the log differential pore volume is 0.30 or less, a porosity of the porous partition wall is 55 to 63%. Further, Iida teaches the porosity of the partition wall is from 42 to 52%, and when porosity of the partition wall is in excess of 52% a trapping performance of the plugged honeycomb structure as a filter deteriorates ([0045]). Therefore, it would not be obvious to have the porosity of the porous partition wall of Iida be in the presently claimed range (i.e., 55 to 63%).
	Noguchi teaches a honeycomb structure having a plurality of through-holes (cells) separated from one another by porous partition walls and functioning as fluid passages, with all90−Vall10) between 90 volume % particle size (Vall90) and 10 volume % particle size (Vall10) of 25 μm or less ([0011]).
	However, Iida does not teach or suggest a number per unit area of pores which exist at a surface of the porous partition wall and which have equivalent circle diameters exceeding 3.0 µm is 1400 per mm2 or more, in a pore diameter distribution which indicates a cumulative pore volume of the porous partition wall, with a log pore diameter on a horizontal axis and a log differential pore volume (cm3/g) on a vertical axis, a half-value width of a first peak that includes a maximum value of the log differential pore volume is 0.30 or less, a porosity of the porous partition wall is 55 to 63%, and an average pore diameter of the porous partition wall is 5 to 15 µm. Further, while Noguchi teaches the honeycomb structure has a porosity of 40% or more ([0028]), Noguchi does not teach or suggest the honeycomb structure has a porosity of 55 to 63% and an average pore diameter of the porous partition wall is 5 to 15 µm, for example, Table 4 teaches in working example 3 the porosity is 62% and the average pore diameter D50 is 17.3 µm, similarly, in comparative example 2 the porosity is 60% and the average pore diameter D50 is 16.8 µm. 
	Thus, it is clear that Iida and Noguchi, either alone or in combination, do not teach or suggest the present invention.

In light of the above, the present claims 1 and 4 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/MARY I OMORI/Examiner, Art Unit 1784